       Case 4:21-cv-01843 Document 1 Filed on 06/08/21 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                   :
Charles Earley,                                    :
                                                     Civil Action No.: 4:21-cv-1843
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
                                                     COMPLAINT
Consumer Adjustment Company, Inc. dba              :
                                                     JURY
CACI,                                              :
                                                   :
                        Defendant.                 :
                                                   :

                For this Complaint, the Plaintiff, Charles Earley, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant in its illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Charles Earley (“Plaintiff”), is an adult individual residing in

Bellville, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Consumer Adjustment Company, Inc. dba CACI (“CACI”), is a

Missouri business entity with an address of 12855 Tesson Ferry Road, Suite 200, St. Louis,
      Case 4:21-cv-01843 Document 1 Filed on 06/08/21 in TXSD Page 2 of 5




Missouri, 63128, operating as a collection agency, and is a “debt collector” as the term is defined

by 15 U.S.C. § 1692a(6).

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.         The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.         The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.         The Debt was purchased, assigned or transferred to CACI for collection, or CACI

was employed by the Creditor to collect the Debt.

       9.         The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     CACI Engages in Harassment and Abusive Tactics

       10.        By letter dated March 24, 2021 (the “Letter”), CACI attempt to collect the Debt

from Plaintiff.

       11.        A portion of the Letter was visible through the address window on the envelope.

       12.        In the address window of the envelope, in addition to Plaintiff’s name and address

to deliver the Letter, the “consumer code” and “total amount due: $750.79” are also visible.

       13.        By disclosing the consumer code and total amount due, CACI disclosed Plaintiff’s

Debt to third parties, without Plaintiff’s permission.

       14.        Such disclosure caused Plaintiff a great deal of embarrassment and humiliation.




                                                    2
      Case 4:21-cv-01843 Document 1 Filed on 06/08/21 in TXSD Page 3 of 5




C.        Plaintiff Suffered Actual Damages

          15.   The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

          16.   As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                             COUNT I

                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

          17.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          18.   The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          19.   The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          20.   The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          21.   The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          22.   The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.




                                                 3
      Case 4:21-cv-01843 Document 1 Filed on 06/08/21 in TXSD Page 4 of 5




       23.     The Defendant’s conduct violated 15 U.S.C. § 1692f(8) in that Defendant

indicated, through language and symbols, on an envelope addressed to the Plaintiff that the

communication concerned debt collection.

       24.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       25.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                  4. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff;

                  5. Such other and further relief as may be just and proper.


                        TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: June 8, 2021
                                               Respectfully submitted,

                                               By /s/ Jody B. Burton


                                                  4
Case 4:21-cv-01843 Document 1 Filed on 06/08/21 in TXSD Page 5 of 5




                              Jody B. Burton, Esq.
                              CT Bar # 422773
                              LEMBERG LAW, L.L.C.
                              43 Danbury Road, 3rd Floor
                              Wilton, CT 06897
                              Telephone: (203) 653-2250
                              Facsimile: (203) 653-3424
                              E-mail: jburton@lemberglaw.com
                              Attorneys for Plaintiff




                                 5
